UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1004


ALI IRFAN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 24, 2010                   Decided:   June 9, 2010


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


John E. Gallagher, Catonsville, Maryland, for Petitioner. Tony
West, Assistant Attorney General, Linda S. Wernery, Assistant
Director, Janice K. Redfern, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ali Irfan, a native and citizen of Pakistan, petitions

for   review    of      an   order   of   the   Board    of    Immigration      Appeals

(“Board”)      dismissing      his   appeal     from    the    immigration      judge’s

order denying as a matter of discretion Irfan’s application for

asylum and granting him withholding from removal.                           We deny the

petition for review.

            The      discretionary        denial   of   asylum       is   reviewed    for

abuse of discretion.             Zuh v. Mukasey, 547 F.3d 504, 506 (4th

Cir. 2008).        This standard of review “does not offer an IJ a

blank check.”        Id.     The decision to deny asylum can only be made

after the immigration judge has considered the totality of the

circumstances.           Id. at 507.         Since the Petitioner has shown

eligibility       for    asylum,     it    is   assumed       that    the    danger   of

persecution will outweigh all but the most egregious adverse

factors.       Dankam v. Gonzales, 495 F.3d 113, 119 n.2 (4th Cir.

2007).

            We find the immigration judge considered the totality

of the circumstances and did not abuse her discretion when she

determined that as a matter of discretion, she would deny asylum

to Irfan.      We note the immigration judge found Irfan did have a

well founded fear of persecution if he returned to Pakistan.

However, because he was granted withholding from removal, he

will not be removed to that country.

                                            2
           We deny the petition for review.                We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                             PETITION DENIED




                                       3